Citation Nr: 0010896	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  95-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Determination of an initial rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In December 1996, the veteran submitted a claim of 
entitlement to service connection for chloracne.  In May 
1997, he submitted a claim of entitlement to service 
connection for residuals of exposure to Agent Orange.  In 
September 1997 he submitted a claim of entitlement to service 
connection for headaches.  In February 1998, he submitted 
claims of entitlement to a compensable evaluation for a shell 
fragment wound of the right arm, entitlement to service 
connection for bilateral knee injuries, for residuals of an 
insect bite, and for injuries to the back, and entitlement to 
non-service connected pension.  None of these issues, 
however, is currently developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to October 6, 1997, the veteran's predominant 
symptoms have consisted of alcohol and drug abuse, he was 
able to work in isolation, and was able to attend work-
training classes, his PTSD symptoms severely affected his 
social functioning but not his industrial adaptability, and 
he had Global Assessment of Functioning scores of 58 and 60.  

2.  From October 6, 1997, the veteran has been drug and 
alcohol-free, and PTSD is manifested by anger, depression and 
suicidal ideation, anxiety, lack of impulse control, avoidant 
behavior, inability to handle social stressors, low threshold 
to stress, intrusive memories, poor coping skills, and sleep 
disturbance, including increased nightmares, night sweats, 
and talking in his sleep.  

CONCLUSIONS OF LAW

1.  Prior to October 6, 1997, the schedular criteria for an 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 
4.130 Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996).

2.  From October 6, 1997 the schedular criteria for a 50 
percent evaluation for PTSD have been met.  The schedular 
criteria for an evaluation in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.7, 4.130 Diagnostic Code 9411 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (as in effect prior to November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In his December 1999 Brief, the veteran contends that he 
"clearly" manifests the symptomatology for 50 percent 
evaluation for PTSD, and that this "anger and extreme 
avoidance of other people would easily qualify him for a 70 
percent evaluation."

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved and contemplates staged ratings, where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
After reviewing the record, the Board finds that no further 
action is necessary to meet the duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a). 

VA treatment records from December 1992 to January 1993 
revealed that the veteran was admitted for treatment due to 
"his problems with alcohol and cocaine."  The treatment 
records described the veteran as a chronic substance abuser 
but acknowledged that he had "some features of PTSD."  It 
was determined, however, that "his primary problems were 
more related to his substance abuse."  The Axis I diagnosis 
was chemical dependence, continuous, alcohol and cocaine, and 
his Global Assessment of Functioning (GAF) score was 60.  

The veteran was given a VA psychiatric examination in May 
1993.  The examination report indicated that the veteran 
stated that he had been completely sober since being 
discharged from the VA substance abuse program in January 
1993.  He complained of disturbed sleep and nightmares of 
Vietnam, and said that when he was abusing substances this 
had not been a problem but, now that he was staying sober, it 
had become a "tremendous problem."  He reported that others 
had told him that he screams during the night.  He further 
complained of feelings of guilt, increased irritability and 
anger, of being afraid of and avoiding close relationships 
with others, of being anxious and fearful in crowds, and of 
hyperstartle response.  

The veteran was described as alert, attentive, and 
cooperative, his speech was fluent and grammatical, there was 
no disorder of thought processes, and no evidence of 
psychosis or other disorder of thought content.  His affect 
"seemed slightly anxious," and he described his mood as 
"scared and frustrated."  He was oriented in three spheres, 
he was able to recall four out of four test words after five 
minutes, and was able to perform serial sevens with one 
error, to spell "world" backwards and forwards, and to 
interpret proverbs.  

The examiner concluded that the veteran had a prolonged and 
serious history of polysubstance abuse which greatly impaired 
the veteran's occupational functioning.  The examiner noted, 
however, that the veteran had been substance-free for 
approximately five months and that this had caused the 
emergence of PTSD symptoms such as prominent intrusive 
memories, symptoms of hyperarousal, significant social 
avoidance symptoms, and sleep disturbance and nightmares, the 
degree of which were "particularly striking."  The examiner 
stated that "I feel it is clear that his PTSD symptoms are 
severely affecting his social functioning."  The Axis I 
diagnosis was polysubstance abuse, in remission, and PTSD, 
and the veteran's GAF score was 60.  

VA psychiatric treatment records from November 1993 noted 
that the veteran had not abused any substances for almost a 
year.  He complained of an "increase in certain . . . PTSD 
related symptoms."  He said that he was unable to trust his 
therapist, he was experiencing increased sleep disturbance 
and night tremors, he was isolating from personal and social 
contacts, he was having marked problems with knowing how to 
organize his day, and was suffering from depression.  He 
denied present thoughts of self harm, although he reported 
that he had had suicidal thoughts in the past.  He appeared 
tense and anxious, but was otherwise appropriate, he 
conversed well, and he was well groomed.  The diagnoses were 
dysthymic disorder and PTSD. 

The veteran received another VA examination in October 1994.  
He complained of severe nightmares, and said that he tried to 
avoid sleep, but that when he did try to sleep, he would 
drink and take other substances in order to help him sleep.  
He said that he frequently would awaken in a sweat, and would 
sometimes become so exhausted that he would black out without 
dreaming.  He complained further of nervousness and of 
isolating himself from people, and of mistrusting people.  He 
admitted to current alcohol and cocaine use.  He said that 
his mood was "okay" but that he would become irritable and 
stay angry.  He endorsed a history of chronic suicidal 
ideation, recurrent intrusive and distressing recollections, 
and recurrent distressing dreams.  He reported a history of 
past paranoia and of hearing voices in his dreams.  He did 
not endorse symptoms of anhedonia, or of sudden experience of 
recurrence of traumatic events, there was no evidence of 
illusions, hallucinations, or dissociative episodes, and no 
evidence of hypervigilence or exaggerated startle response.  
The veteran reported that he attempted to avoid thoughts and 
feelings associated with his traumatic experiences.  

The veteran reported that his last employment was in 1987, 
when he worked as a temporary employee in a factory.  He 
appeared adequately groomed with adequate hygiene, and he was 
cooperative, although he avoided eye contact.  His affect was 
full and reactive, his speech was normal, he was coherent and 
goal directed, he denied current suicidal and homicidal 
ideation, his thoughts were linear and content appropriate, 
and he was alert and oriented.  His insight and judgment were 
somewhat limited.  The diagnoses were polysubstance related 
disorders, chronic PTSD, and dysthymic disorder.  His GAF was 
60.  

VA treatment records from November 1995 noted that the 
veteran reported "continuing depression, but not as severe 
as when he was started on [medications]."  He reported that 
he slept four to six hours a night, and that he had been 
sober since 1993.  He said that he was studying in school, 
taking a one-year heating and air conditioning course.  He 
appeared mildly dysphoric and conversed readily.  The 
treatment records noted that his social and occupational 
adaptation remained impaired.  The diagnoses were PTSD, 
dysthymia and polysubstance abuse in remission.  Additional 
records from March 1996 to November 1996 indicated that the 
veteran was staying drug free and was attending classes.  
However he was also missing many of his scheduled treatment 
sessions.  He reported that his nightmares and sleeplessness 
had improved, except when he was under stress.  

At an August 1996 Travel Board hearing before the undersigned 
Board Member sitting at the RO, the veteran testified that he 
isolates himself from people because he gets angry around 
them.  He said he last worked in 1993 as a dishwasher and 
that he could not get along with the management and "they'd 
get mad and I'd be wanting to fight.  So they fired me."  He 
said that, in previous jobs, he was able to do the work if he 
was alone, "but as soon as people start coming around I get 
panicky."  He said that he could not work with people, and 
that he had no social life and no friends because he was 
"afraid of people."  He said that he was taking medication 
to prevent him from "explod[ing] at people and being 
violent."  

VA treatment records from December 1996 noted that the 
veteran had been hospitalized for three weeks with complaints 
of depression with suicidal ideation, nightmares, flashbacks, 
sleep disturbance, anxiety, panic attacks, isolating behavior 
and an inability to keep a job.  He had a restricted affect, 
dysphoric mood, anhedonia, suicidal ideation without any 
plan, and his insight was poor.  

An April 1997 VA examination report indicated that the 
veteran was still drinking, and he said that every day he 
drinks enough to pass out.  He said that when he drinks he 
gets the shakes, with hallucinations and blackouts with 
significant memory loss.  He reported that he is afraid of 
sleeping due to nightmares, and he is unable to sleep at 
night due to hypervigilence and paranoia, so he sleeps for a 
few hours during the day.  On those occasions he did sleep at 
night, he said, he would awaken in a cold sweat.  He reported 
that he had no friends, that he had significant problems 
getting along with others, and that he would become irritable 
and prone to physical violence with others.  He said that his 
problems with irritability and fighting would get him fired, 
and that he last worked in the spring of 1996.  The examiner 
indicated that the veteran was homeless.  

The veteran complained of flashbacks, loss of appetite, 
intermittent suicidal ideation, although none recently, and 
occasional impulsive homicidal ideation.  He was casually 
dressed, he was irritable and appeared "stiff," he was 
cooperative, and eye contact was fair.  There was slight 
psychomotor agitation but no abnormal movements were noted.  
The veteran was logical and sequential in thought processes, 
he reported psychotic features consisting of hallucinations, 
but only when he was drinking.  He had an irritable and 
constricted affect.  He was alert, but not fully oriented to 
time.  His recall was impaired, his insight and impulse 
control were poor, and his judgment was fair.  The examiner 
stated that, due to the veteran's drinking, "it is very 
difficult to assess his functioning, his memory and other 
things which are a part of his psychological symptoms and 
functioning."

The Axis I diagnoses were "1.)  Polysubstance abuse versus 
dependence, some of which is in recovery [sic] including 
crack cocaine.  He continues to be actively 
alcoholic/alcohol-dependent and nicotine dependent.  2.)  
PTSD, chronic."  His GAF score was 58.  

Treatment records from January 1997 to October 1997 noted 
that the veteran continued to miss his scheduled therapy 
sessions.  In October 1997, his problems were determined to 
consist of "anger, impulse control, avoidant behavior, 
feelings of an inability to handle social stressors leading 
to a reoccurrence of PTSD symptoms with low threshold to 
stress and anger, intrusive memories, depression, loneliness, 
lack of basic needs, and poor coping skills."  He denied any 
drug use since 1993.  His treatment attendance continued to 
be sporadic.  

In January 1998 he sought inpatient medical treatment after 
being assaulted and suffering a head wound.  He complained of 
increased nightmares, night sweats, talking in his sleep, 
depression and suicidal ideation, although he denied having 
ever attempted suicide.  He was cooperative, alert and 
oriented, he appeared mildly depressed, he made no abnormal 
movements, he was coherent, his insight and judgment were 
fair, his affect was constricted, speech was logical and goal 
directed, he denied hallucinations, and there was no evidence 
of psychosis.  He reported that his last use of drugs and 
alcohol had been six months earlier.  

In February 1998, the veteran was transferred to the 
substance abuse treatment unit.  He complained of sleep 
disturbance, depression and suicidal ideation, but with no 
plan.  He was described as very talkative, cooperative, 
anxious, excitable and willing to please.  The admission 
report noted that "although he stated he was depressed, his 
behavior belied this report in that he was found to be very 
affable and interactive with others."  His speech was 
coherent and fast, his memory was intact, and there was no 
evidence of psychosis.  The veteran appeared to be benefiting 
from treatment and was released on a weekend pass in April 
1998, whereupon he was arrested on an outstanding warrant.  

In June 1999, the veteran submitted copies of medical records 
showing treatment for various disorders, including PTSD.  The 
PTSD records are duplicates of evidence already in the claims 
folder and previously considered by the RO. 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  See 
38 U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Under the regulations in effect when the appeal arose, a 30 
percent evaluation for PTSD is warranted for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board notes here that VA's 
General Counsel has defined definite as "more than moderate 
but less than rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 
9-93).  

Under these regulations, a 50 percent evaluation for PTSD is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  The next 
higher rating of 70 percent is for application when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired; the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code (DC) 
9411 (1996).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD, as set forth at 61 Fed. Reg. 52695-52702 
(1996) (codified at 38 C.F.R. §§ 4.125-4.130).  Where the law 
or regulations change while a claim is pending, the version 
more favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Both the old and the new criteria 
for rating PTSD must therefore be considered.  However, this 
change in the regulations does not apply prior to November 7, 
1996.  See  38 U.S.C.A. § 5110 (g) (West 1991). 

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective 
November 7, 1996, a 30 percent evaluation is warranted for 
PTSD resulting in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where the disorder manifests 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

I.  Prior to October 6, 1997

Following a careful review of all the evidence in this case, 
the Board finds that the preponderance of the evidence 
indicates that, for the period prior to October 6, 1997, the 
disability picture presented by the veteran's PTSD more 
closely approximates definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and definite industrial impairment, than it 
approximates considerable impairment in his ability to 
establish or maintain effective or favorable relationships 
with people, and considerable industrial impairment.  The 
preponderance of the evidence is therefore against an 
evaluation in excess of 30 percent prior to October 6, 1997.  
The rationale for this decision is submitted below.

While the veteran testified at his Travel Board hearing that 
he worked as a dishwasher in 1993, and that his PTSD symptoms 
led him to be fired, the Board notes that the medical 
evidence indicates that the predominant factor affecting the 
veteran's social and industrial functioning is his drug and 
alcohol use, for which service connection is not in effect.  
The May 1993 VA examination report contained an opinion that 
it was the veteran's prolonged and serious history of 
polysubstance abuse that greatly impaired his occupational 
functioning.  The April 1997 VA examination report noted that 
due to the veteran's drinking, "it is very difficult to 
assess his functioning."  While the evidence indicates that 
the veteran remained drug and alcohol free for a period 
beginning in January 1993, the October 1994 VA examination 
report indicates that the veteran was abusing substances 
again.  While there is some discrepancy in the records, since 
the veteran, in November 1995, maintained that he had 
remained sober since 1993, records show that by April 1997 he 
was drinking again. 

The evidence thus shows that the veteran fluctuates between 
being able to maintain periods of sobriety, only to relapse 
into drug and alcohol abuse.  The preponderance of the 
evidence, however, does not indicate that, for the period 
prior to October 6, 1997, the disability picture of the 
veteran's PTSD alone more closely approximates considerable 
impairment in his ability to establish or maintain effective 
or favorable relationships with people, and considerable 
industrial impairment than it approximates definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and definite 
industrial impairment. 

At his Travel Board hearing, the veteran said that he had 
last worked in 1993 as a dishwasher, and that "if I'm 
somewhere by myself I can do the job."  Additional treatment 
records indicate that, from approximately November 1995 to 
November 1996, the veteran was enrolled in career development 
classes, despite his PTSD.  In April 1997, he reported having 
worked in the spring of 1996.  The record contains no 
additional evidence after his April 1998 arrest.  The 
evidence thus indicates that the veteran is able to perform 
some work and to attend classes to enable him to work, 
despite his PTSD symptoms.  

The Board notes that, while the VA examiner stated in May 
1993 that the veteran's "PTSD symptoms are severely 
affecting his social functioning," under the old 
regulations, in evaluating impairment resulting from the 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial inadaptability.  
38 C.F.R. § 4.129 (1996).  None of the medical records, 
however, contain a medical opinion or statement indicating 
that the veteran suffers from severe industrial 
inadaptability due to PTSD alone.  

In addition, the Board notes that the veteran has been 
assigned GAF scores of between 58 and 60.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 51-60 
score indicates "moderate symptoms . . . OR moderate 
difficulty in social, occupational or school functioning."  
DSM-IV.  The Board finds that such scores are simply 
inconsistent with more than definite industrial impairment.

While the veteran clearly had some industrial impairment due 
to PTSD prior to October 6, 1997, the Board notes that the 30 
percent evaluation assigned contemplates definite industrial 
impairment.  In view of the above evidence, however, and the 
lack of a medical opinion that the veteran's industrial 
impairment was considerable during this period, the 
preponderance of the evidence indicates that the disability 
picture presented by his PTSD alone more closely approximates 
definite industrial impairment than it approximates 
considerable industrial impairment.  An evaluation in excess 
of 30 percent is therefore not warranted under the old 
criteria, prior to October 6, 1997.

In addition, the Board finds that the preponderance of the 
evidence indicates that, under the criteria in effect since 
November 7, 1996, the disability picture presented by the 
veteran's PTSD, for the period prior to October 6, 1997, more 
closely approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, than it 
approximates occupational and social impairment with reduced 
reliability and productivity, with circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  

In this regard, the Board notes that, prior to October 6, 
1997, the medical record contains no evidence of 
circumstantial, circumlocutory, or stereotyped speech.  On 
the contrary, the veteran's speech has been described as 
fluent, grammatical, normal, and coherent, and he has been 
described as conversing well and readily and of being very 
talkative and cooperative.  In addition, there has been no 
evidence of panic attacks or of difficulty in understanding 
complex commands.  As regards any impairment of short-term 
memory, the April 1997 VA examination report noted that the 
veteran's recall was impaired, but also noted that, due to 
the veteran's drinking, "it is very difficult to assess his 
functioning, his memory and other things."  The veteran's 
long term memory has not been described as having any 
impairment.  His judgment was described as "somewhat 
limited" in October 1994, but was subsequently described as 
"fair" in April 1997.  There is no medical evidence of 
impaired abstract thinking or disturbances of motivation and 
mood.  

As the veteran did not manifest all of the criteria for a 30 
percent evaluation, such as panic attacks, and manifested 
only a few of the criteria for a 50 percent evaluation, the 
Board determines that, for the period prior to October 6, 
1997, the preponderance of the evidence is against an 
evaluation in excess of 30 percent under the present rating 
criteria.  

II.  October 6, 1997 and Thereafter

The Board finds that from October 6, 1997, the evidence 
indicates that the veteran was no longer abusing alcohol or 
drugs, and that PTSD alone has been manifested by 
considerable impairment in the veteran's inability to 
establish or maintain effective or favorable relationships 
with people, and considerable industrial impairment.  
Accordingly, the Board finds that a 50 percent evaluation is 
warranted for PTSD, under the old criteria, from October 6, 
1997.

The Board finds further, however, by a preponderance of the 
evidence that the disability picture of the veteran's PTSD, 
from October 6, 1997, is manifested by no more than 
considerable impairment in the veteran's inability to 
establish or maintain effective or favorable relationships 
with people, and considerable industrial impairment.  The 
preponderance of the evidence is therefore against an 
evaluation in excess of 50 percent.  

The earliest indication that the veteran had discontinued the 
alcohol and drug abuse last reported in the April 1997 VA 
examination report, comes from treatment records from October 
6, 1997.  While his attendance at his treatment sessions was 
sporadic, the available medical evidence indicates that the 
veteran has been able to maintain his abstinence from drugs 
and alcohol.  The evidence further indicates that, from 
October 6, 1997, the veteran's symptoms included anger, 
depression and suicidal ideation, anxiety, lack of impulse 
control, avoidant behavior, inability to handle social 
stressors, low threshold to stress, intrusive memories, poor 
coping skills, and sleep disturbance, including increased 
nightmares, night sweats, and talking in his sleep.  

While such symptoms justify a 50 percent evaluation under the 
old regulatory criteria, the Board notes that the veteran 
also denied having ever attempted suicide, he appeared only 
mildly depressed, he denied hallucinations, there was no 
evidence of psychosis, he was very talkative, cooperative and 
willing to please, and he was observed to be very affable and 
to interact with others.  In view of these symptoms, as well 
as the fact that no medical opinion that described his 
symptoms as more than considerable during this period, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent from October 6, 1997. 

In addition, the Board finds that the preponderance of the 
evidence indicates that, under the criteria in effect since 
November 7, 1996, the veteran's PTSD is manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity, with circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  In this regard, the Board notes that 
the medical record contains no evidence of circumstantial, 
circumlocutory, or stereotyped speech.  On the contrary, the 
veteran's speech has been described as fluent, grammatical, 
normal, and coherent, and he has been described as conversing 
well and readily and of being very talkative and cooperative.

In addition, there has been no evidence of panic attacks or 
of difficulty in understanding complex commands.  As regards 
any impairment of memory, in February 1998, his memory was 
described as intact.  His judgment was described as "fair" 
in January 1998.  There is no medical evidence of impaired 
abstract thinking or disturbances of motivation and mood.  In 
view of these findings, the Board determines that, from 
October 6, 1997, the preponderance of the evidence is against 
an evaluation in excess of 50 percent under the present 
rating criteria.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An evaluation in excess of 30 percent is denied for PTSD, for 
the period prior to October 6, 1997.  

A 50 percent evaluation for PTSD is granted, effective 
October 6, 1997.  An evaluation in excess of 50 percent for 
PTSD is denied.





		
BRUCE KANNEE 
	Member, Board of Veterans' Appeals

 
- 16 -


- 1 -


